COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Mi Song Yun v. Mohamed aka Andrew Hajali

Appellate case number:     01-18-00961-CV

Trial court case number: 2014-27741

Trial court:               310th District Court of Harris County

        Appellant, Mi Song Yun, has filed a statement of inability to pay costs on appeal. The
Court abates this appeal for the trial court to hold a hearing to determine whether appellant is
indigent and, if so, to order the clerk’s record and the reporter’s record to be filed without cost to
appellant. Any hearing shall be conducted within 10 days of the date of this Order. The trial court
clerk shall file a supplemental clerk’s record containing the trial court’s orders within 14 days of
the date of this Order.
      The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
complying with this Order is filed with this Court.
       It is so ORDERED.

Judge’s signature: __/s/ Sarah Beth Landau_____
                                 Acting individually


Date: ___February 5, 2019___